Citation Nr: 1001799	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-05 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1967.  He died in May 2001.  The appellant is the 
Veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Montgomery, Alabama regional office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  


FINDINGS OF FACT

1. The Veteran had not established service connection for any 
disability during his lifetime.   

2. The Veteran did not serve in the Republic of Vietnam and 
exposure to Agent Orange may not be presumed. 

3.  The Veteran died in May 2001, at the age of 58 years due 
to metastatic lung cancer.  

4.  The metastatic lung cancer noted on the death certificate 
was not present during service, and was not manifested within 
one year after service.

5. The disorder that resulted in the Veteran's death, 
metastatic lung cancer, had its onset long after service and 
is unrelated to the Veteran's military service or any 
incident thereof.


CONCLUSIONS OF LAW

1.  Metastatic lung cancer was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein, including as due to exposure to Agent 
Orange. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 1310, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2009).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309, 
3.310, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his or her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  To 
that end, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

In this case, the Board is aware that the July 2004  VCAA 
letter does not contain the level of specificity set forth in 
Hupp.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
claimant and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this regard, the appellant has demonstrated knowledge of 
the evidence and information required to substantiate a DIC 
claim.  In her July 2005 statement she essentially stated 
that the Veteran had served in Vietnam and, as a result, was 
exposed to Agent Orange, which caused his terminal lung 
cancer.  The appellant clearly understood that in order for 
her to prevail on a cause of death claim, it would have to be 
shown that the Veteran's death was related to military 
service.  

The November 2004 rating decision also includes a discussion 
of the requirements to find a Veteran's death to be service-
connected.  The January 2006 Statement of the Case further 
discussed the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition.  The appellant was accordingly made well 
aware of the requirements for DIC benefits based on a 
previously service-connected condition.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA obtain medical opinions when necessary for 
an adequate decision.  However, the available medical 
evidence is sufficient for an adequate determination.  The 
Board finds that a medical opinion is not warranted, as there 
is no basis to believe that the disorders which resulted in 
the Veteran's death may be related to service.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled. 

Service Connection 

The Veteran died in 2001 at the age of 58 years due to 
metastatic lung cancer.  The appellant contends, in essence, 
that the Veteran's lung cancer was caused by exposure to 
Agent Orange in service.  After a review of the claims file, 
the Board finds that the claim must be denied.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection for certain chronic diseases, such as 
malignant tumors, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish entitlement to service connection for 
the cause of the Veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." 38 C.F.R. § 3.312(b).

To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death." 38 C.F.R. § 3.312(c).

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service. 38 U.S.C.A. § 
1116 (as amended).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas. 38 
C.F.R. § 3.309(e).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the Veteran's claim must fail.  The 
Secretary of VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted. See Notice, 59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
Veteran from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

However, the Veterans Claims Court has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to grant service connection. See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).

Facts and Analysis

The Veteran had not established service connection for any 
disability during his lifetime.  With respect to metastatic 
lung cancer, service treatment records do not show complaints 
of, treatment for, or diagnosis of lung cancer or symptoms 
reasonably associated therewith.  Nor is there evidence of 
the presence of malignant tumors or lung cancer within a year 
of service.  In fact, the earliest evidence of metastatic 
lung cancer is contained in private medical records dated in 
June 2000, nearly four decades after separation from service.  
Notably, those treatment records do not contain any medical 
opinion linking such disorder to service. 

The Board acknowledges the appellant's primary contention - 
namely, that the Veteran's lung cancer was caused from Agent 
Orange exposure.  However, the Board notes that no competent 
medical opinion has been presented to support such a theory.  
The United States Court of Appeals for Vetrans Claims (Court) 
has held that lay persons, such as the appellant and the 
representative, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494-5 (1992).  

In addition, there is no credible evidence that the Veteran 
was ever in Vietnam or otherwise exposed to herbicides such 
as Agent Orange during active service.  His service personnel 
records show that between February 1964 and February 1967, he 
was stationed at Parris Island, South Carolina; Camp Lejeune, 
North Carolina; Quantico, Virginia; and Kansas City, 
Missouri.  A Sea and Air Travel - Embarkation Slip indicates 
that the Veteran's only travel outside of the continental 
United States was aboard the USS Okinawa, which travelled to 
the Atlantic area in October 1964 and returned in November 
1964 , and aboard the USS Okinawa, which travelled to the 
Caribbean area in March 1966, including Puerto Rico, and 
returned in November 1965.  Based on the Veteran's personnel 
records, there is simply no indication that he ever served in 
the Republic of Vietnam or surrounding waters.

Similarly, the Veteran's DD 214 fails to show that he served 
in Vietnam, or any other indicia of service within the 
Republic of Vietnam (e.g., service medals or awards).  The 
Board finds that these very specific records have 
significantly greater probative value than the statements 
provided by the appellant in which she reported that the 
Veteran "talked about being in Vietnam all the time."  The 
claims file also contains a letter, allegedly written by the 
Veteran, in which he reported that he "served in the Vietnam 
war along with...two or three other wars in other places."  
Again, the Veteran's personnel records, which show service 
within the continental United States and limited sea travel 
to the Atlantic and Caribbean areas, are more probative than 
the Veteran's rather vague and unsubstantiated statements 
regarding service dates/locations.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence clearly weighs against the 
claim.  There is no evidence of lung cancer in-service, or 
for many years after separation from service.  The absence of 
a diagnosis related to the cause of the Veteran's death for 
many years after military discharge weighs against a finding 
of continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint after service can be considered 
along with other factors in deciding a service connection 
claim).  Moreover, no physician has ever established a direct 
medical nexus between his military service and cancer.  There 
is no reasonable doubt to be resolved in favor of the 
appellant's claim.  Metastatic lung cancer was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred therein, including as due to exposure to 
Agent Orange.  A disability of service origin did not cause 
or contribute substantially or materially to cause the 
Veteran's death.  


ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


